IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,181-02


                         IN RE STEVEN DWAYNE TAYLOR, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 22,247-2014 IN THE 402ND DISTRICT COURT
                               FROM WOOD COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he mailed an application for a writ of habeas corpus

to be filed in the 402nd District Court of Wood County, and that it was returned to him because a writ

had already been filed in this cause number.

        Respondent, the District Clerk of Wood County, affirms that a writ application was received

between July 5, 2017 and August 10, 2017, and was mistakenly returned to Relator as a duplicate.

        The Respondent is not currently in violation of any ministerial duty. Relator’s motion for

leave to file is denied. Should Relator file an Article 11.07 application for writ of habeas corpus in
                                                                                      2

the future, the District Clerk shall accept and file it. TEX . R. APP . P. 73.4(a).



Filed: October 23, 2019
Do not publish